Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
The international search report for International application No. PCT/CN2018/095168 has been considered. In that report, claim 2 (now amended claim 1) was found to have Novelty and Inventive Step.
Allowable Subject Matter
Claims 1 and 3-15 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Re 1 and 3-15: In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: “a snap-fit module disposed at the lamp body and configured to be electrically connected with the driving power supply, the snap-fit module is configured to be screwed into snap-fit with the engagement module in a screwing manner to form an electrical connection- wherein the engagement module comprises a mounting seat disposed at an inner side wall of the mounting plate, and a conductive piece disposed in the mounting seat and configured to be electrically connected with the mains electricity, wherein the mounting seat is provided with a slot; the snap-fit module comprises a bracket disposed at the lamp body and a tongue mounted at the bracket and electrically connected to the driving power supply, wherein the tongue is a conductive member, the tongue is connected with the slot in a screwing manner, and the tongue is in contact with the conductive piece.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Please see attached PTO-892 form for all references considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875